Order entered August 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00073-CV

                IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-17620

                                            ORDER
       Before the Court is the Estate of Ira E. Tobolowsky’s August 26, 2019 motion for

extension of time to file its opening brief. We GRANT the motion to the extent we ORDER the

brief be filed no later than September 27, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE